 In the Matter Of MARION L. ASHBURN, DOING BUSINESS AS OSCAR ASH-BURN & SON,' EMPLOYERandSEAFOOD WORKERS LOCAL UNION #462,AMALGAMATED MEAT CUTTERS & BUTCHER WORKMEN OF NORTHAMERICA, A. F. OF L., PETITIONERCase No. 5-RC-430.-Decided January 03,1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before John J. A.Reynolds, hearing officer 2The hearing officer's rulings. made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :The Employer is the sole owner and operator of an oyster process-ing and packing plant located at Weems, Virginia. Oysters are pur-chased by the Employer in their natural state from oystermen, whotake the oysters exclusively from the waters of Virginia.The oystersare then processed and packed at the Weems plant and delivered tocustomers.During the first 9 months of 1949, the Employer's purchases of rawmaterials, supplies, and equipment amounted to in excess of $48,000of which 6.6 percent, or $3,228, was secured from points outside theCommonwealth of Virginia. During the same period, the Employer'sgross sales exceeded $85,000, of which 1.6 percent, or $1,380, representssales to points outside the Commonwealth of Virginia. The purchas-ers of the Employer's merchandise within the Commonwealth ofVirginia resold these products locally.The name of the Employer appears as amended at the hearing.On November4,1949, theRegional Directorfor the FifthRegion consolidated thiscase withR. H. Lumpkin,doing business as Lumpkin Seafood Company,Case No. 5-RC-431,and E.I.Webb,doingbusiness as E. I.Webb & Company,Case No. 5-RC-432.Aconsoli-dated hearing in all three cases was held on November 29, 1949.The instant case ishereby severedfrom the twoabove-named cases.88 NLRB No. 70.266 OSCAR ASHBURN & SON267The Employer contends that he is not engaged in commerce withinthe meaning of the Act.While we do not find that the operations ofthe Employer are unrelated to commerce, we are of the opinion thatthe enterprise is essentially local and the effect of such operations oninterstate commerce is so insubstantial that to assert jurisdiction inthis case would not effectuate the policies of the Act.3Accordingly,,we shall dismiss the petition.ORDERITISHEREBY ORDERED that the petition herein be, and it hereby is,dismissed.3 Jerry Slaby,d/b/a Mrs. Slaby'sNoodleCo., 81 NLRB 634;Pacific Slope Lumber Com-pany,80 NLRB 1310.